DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 101 rejection is withdrawn in view of the amendment to claim 20.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar et al. (US 2014/0282695) in view of Miller et al. (US 2002/0194959).

	Regarding claims 1, 13, and 20, Bakar discloses a computer-implemented method of performing content substitution comprising:
	determining, by a computing device, candidate portions of a video channel for content substitution [Paragraph 57 illustrates determining one or more points in the media content at which advertisement(s) will be inserted; paragraphs 70 and 74 illustrate that the advertisements may be inserted at the time of the current portion of the media content instead of the media content; paragraphs 33 and 60 illustrate receiving the video content through television channels];
 (Paragraphs 57-59 and 66 illustrate determining the presence of a watermark in the portion of the media content, wherein the watermark(s) indicate the point(s) in the media content at which advertisement(s) will be inserted);	
	displaying at least the portion of the substitute video segment, the substitute video segment replacing a video segment included in the video channel with the substitute video segment (Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content; paragraphs 33 and 60 illustrate receiving the video content through television channels).
	Bakar fails to disclose configuring a picture-in-picture window for display of one or more substitute video segments, and decoding content in preparation for identifying watermark data in the main video.
	Miller discloses configuring a picture-in-picture window for display of one or more substitute video segments; and displaying at least the portion of the substitute video segment in the picture-in-picture window (Figure 5C and paragraphs 31 and 68 illustrate that the substitute content may be displayed as a picture-in-picture overlay on the television screen foreground, while the live programming content is displayed on the television screen background); and
obtaining at least a portion of a substitute video segment, wherein the portion of the substitute video segment is decoded in preparation for identifying watermark data in the video channel (network interface 300 may receive channel 322 and perform the functions of converter 320, which includes decoding.  When aggregated content is received it is decoded then stored in advance of, i.e. in preparation for, insertion based on an identified watermark, paras. 51, 54, 70, 110, 111, 118-120).
	It would have been obvious before the effective filing date of the claimed invention to modify Bakar to by including a PIP window in order to gradually occlude the main program rather than an 

	Regarding claims 2 and 14, Bakar as modified by Miller discloses the method further comprising: receiving, on the computing device, at least a portion of one or more substitute video segments corresponding to the candidate portions of the video channel; storing, in storage of the computing device, at least the portion of the one or more substitute video segments; and obtaining, from the storage of the computing device, at least the portion of the substitute video segment corresponding to the candidate portion of the video channel (Bakar: Figure 1 and paragraphs 35, 37, 70, and 74 illustrate that the user device 160 may use an ad inserter 170 for receiving and storing one or more advertisements, determining whether to present an advertisement, selecting an advertisement, and causing the advertisement to be presented).

	Regarding claims 3 and 15, Bakar as modified by Miller discloses the method further comprising: obtaining, from a server, at least the portion of the substitute video segment corresponding to the candidate portion of the video channel (Bakar: Figure 1 and paragraph 40 illustrates an ad placement server 190 for providing the advertisements to the ad inserter 170 integrated into the user device 160).

	Regarding claim 5, Bakar as modified by Miller discloses wherein at least the portion of the one or more substitute video segments includes partial media segments of the one or more substitute video segments (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).

	Regarding claim 6, Bakar as modified by Miller discloses wherein the partial media segments of the one or more substitute video segments include a portion of the one or more substitute video segments (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).

	Regarding claim 7, Bakar as modified by Miller discloses wherein at least the portion of the substitute video segment includes a partial media segment of the substitute video segment (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).

	Regarding claim 8, Bakar as modified by Miller discloses wherein the partial media segment of the substitute video segment includes a portion of the substitute video segment (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).

	Regarding claim 17, Bakar as modified by Miller discloses wherein at least the portion of the one or more substitute video segments includes partial media segments of the one or more substitute video segments, the partial media segments including a portion of the one or more substitute video segments (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).


Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar and Miller as cited above in view of Bhatnagar et al. (US 2008/0092158).

Regarding claims 4 and 16, Bakar as modified by Miller fails to disclose wherein the one or more substitute video segments include one or more third party content items.
	Bhatnagar discloses wherein the one or more substitute video segments include one or more third party content items (Figure 7 and paragraph 94 illustrate that the interactive content displayed in the display area 172 may be from another source such as a third party source).
	It would have been obvious before the effective filing date of the claimed invention to modify Bakar in view of Miller to include wherein the one or more substitute video segments include one or more third party content items as disclosed in Bhatnagar because it would have been a common feature to provide alternate/supplemental from an alternate content source such as a third party provider in order to provide content that is most likely of interest to the user.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar and Miller as cited above in further view of Stafford et al. (US 2012/0028660).

	Regarding claim 9, Bakar as modified by Miller discloses the method further comprising: displaying the remaining portion of the substitute video segment in the picture-in-picture window after  (Miller: Figure 5C and paragraphs 31 and 68 illustrate that the substitute content may be displayed as a picture-in-picture overlay on the television screen foreground, while the live programming content is displayed on the television screen background) (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content).
	Bakar as modified by Miller fails to disclose the method further comprising: requesting a remaining portion of the substitute video segment; and receiving the remaining portion of the substitute video segment.
	Stafford discloses the method further comprising: requesting a remaining portion of the content; and receiving the remaining portion of the content (Paragraph 42 illustrates requesting and receiving a remaining portion of message/content).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Stafford to Bakar in view of Miller to disclose the method further comprising: requesting a remaining portion of the substitute video segment; and receiving the remaining portion of the substitute video segment because it would have been useful in the event that the user device only receives a portion of the initial substitute content, and needs to subsequently request the remaining portion of the substitute content.

	Regarding claim 18, Bakar as modified by Miller discloses wherein at least the portion of the substitute video segment includes a partial media segment of the substitute video segment, the partial media segment of the substitute video segment including a portion of the substitute video segment (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content); and display the remaining portion of the substitute video segment in the picture-in-picture  (Miller: Figure 5C and paragraphs 31 and 68 illustrate that the substitute content may be displayed as a picture-in-picture overlay on the television screen foreground, while the live programming content is displayed on the television screen background) (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content).
	Bakar as modified by Miller fails to disclose wherein the processor is configured to: request a remaining portion of the substitute video segment; and receive the remaining portion of the substitute video segment.
	Stafford discloses wherein the processor is configured to: request a remaining portion of the content; and receive the remaining portion of the content (Paragraph 42 illustrates requesting and receiving a remaining portion of message/content).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Stafford to Bakar in view of Miller to disclose wherein the processor is configured to: request a remaining portion of the substitute video segment; and receive the remaining portion of the substitute video segment because it would have been useful in the event that the user device only receives a portion of the initial substitute content, and needs to subsequently request the remaining t portion of the substitute content.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar and Miller as cited above in further view of Jilagam (US 2010/0182505).

	Regarding claims 10 and 19, Bakar as modified by Miller discloses the method further comprising: decoding at least the portion of the substitute video segment (Bakar: Paragraphs 33, 36, and 37 illustrate the use of a decoder device coupled to the user device for decoding the media content).
	Bakar as modified by Miller fails to disclose the method further comprising: providing the decoded at least the portion of the substitute video segment to a picture-in- picture controller before displaying at least the portion of the substitute video segment in the picture- in-picture window.
	Jilagam discloses the method further comprising: decoding at least the portion of the substitute video segment; and providing the decoded at least the portion of the substitute video segment to a picture-in- picture controller before displaying at least the portion of the substitute video segment in the picture- in-picture window (Paragraph 24 illustrates decoding the video signal and providing the decoded video signal to the video controller before being displayed in the destination window maintained by the video controller).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Jilagam to Bakar in view of Miller to disclose the method further comprising: providing the decoded at least the portion of the substitute video segment to a picture-in- picture controller before displaying at least the portion of the substitute video segment in the picture- in-picture window because the received media content would need some type of video processing to ensure the correct format for display to the user.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bakar and Miller as cited above in further view of Petrovic et al. (US 2016/0055606).
	
Regarding claim 11, Bakar as modified by Miller fails to disclose the method further comprising: synchronizing at least the portion of the substitute video segment with content of the video channel.
 (Paragraph 21 illustrates synchronizing the related content with the main content).
	It would have been obvious before the effective filing date of the claimed invention to modify Bakar in view of Miller to include the method further comprising: synchronizing at least the portion of the substitute video segment with content of the video channel as disclosed in Petrovic because it would have been a common method to synchronize related content with the main content in order to present relevant content to the user associated with the current portion of the main content.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bakar and Miller as cited above and in further view of Gordon (US 2012/0117584).

	Regarding claim 12, Bakar as modified by Miller fails to disclose the method further comprising: detecting a channel change from the video channel to a different video channel; and stopping display of the substitute video segment in response to detecting the channel change.
	Gordon discloses the method further comprising: detecting a channel change from the video channel to a different video channel (Paragraph 121 illustrates detecting a channel change); and stopping display of the substitute video segment in response to detecting the channel change (Paragraph 121 illustrates stopping the replacement media content in response to the detected channel change).
	It would have been obvious before the effective filing date of the claimed invention to modify Bakar in view of Miller to include the method further comprising: detecting a channel change from the video channel to a different video channel; and stopping display of the substitute video segment in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424